PER CURIAM.
Defendant George Parisi pled guilty to malicious mischief, and burglary. He also pled no contest to arson, reserving the right to appeal the trial court’s denial of his motion to exclude the testimony of a fire chief who inspected the building which was the subject of that charge.
Defendant raises two points on appeal. First, he argues that the court erred in denying his motion to exclude the fire chief’s testimony. Second, he contends that his pleas to all three charges were involuntary.
We find no merit to defendant’s argument concerning the fire chief’s testi*1309mony. Additionally, since defendant did not file a motion to withdraw his pleas, we are unable to address the voluntariness of those pleas on a direct appeal. Robinson v. State, 373 So.2d 898 (Fla.1979); Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979).
Accordingly, we affirm defendant’s convictions and sentences without prejudice to his right to file a motion with the trial court under Florida Rule of Criminal Procedure 3.850 challenging the voluntariness of his pleas.
GRIMES, A.C.J., and SCHEB and HALL, JJ., concur.